Citation Nr: 1645003	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1986 to April 1992.  He died in March 2011.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant testified before the undersigned during a May 2013 Travel Board hearing; a transcript of the hearing is of record.  This case was previously before the Board in March 2014 and in February 2015.  

At the time of his death in March 2011, the Veteran had a pending appeal for the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  Following receipt of the appellant's request to be substituted as the appellant, the RO granted the appellant's request and informed her of the decision by letter dated in May 2012.  Accordingly, she has been substituted as the claimant for the purposes of the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.

In March 2014, the Board found that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and determined that a VA medical opinion was necessary to address the medical matters presented by this appeal.  The Board then remanded the matter in February 2015 to obtain a VA medical opinion.  An adequate medical opinion was provided and now the Board addresses these issues on the merits.


FINDINGS OF FACT

1. The Veteran died in March 2011 from shock as a consequence of renal failure due to ischemic bowel.

2. At the time of the Veteran's death, service connection had been established for lumbar disc disease, hypertension, reactive hydrocele of the right testicle, tinea versicolor and pedis, and muscle tension headaches; a claim for service connection for entitlement to service connection for an acquired psychiatric disorder, including PTSD, was pending at the time of his death.

3. Resolving all doubt in favor of the appellant, the Veteran's acquired psychiatric disorder to include PTSD is related to his active service.

4. The preponderance of the evidence shows that the Veteran's now service-connected PTSD contributed substantially or materially to cause his death.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the appellant, an acquired psychiatric disability, to include PTSD, was incurred during the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. A disability incurred in service contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.302, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the two claims for service connection for PTSD and service connection for the cause of the Veteran's death are being granted.  Therefore, all duties to notified and assist are deemed to have been met.

A. Service Connection 

Appellant argues that the Veteran's psychiatric disability, to include PTSD, was a result of traumatic experiences he faced while on active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and the in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304 (f).  VA has long required a medical diagnosis of PTSD to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014).  

The first element - medical evidence diagnosing PTSD - has been met.  Records from 2008 and 2009 reflect diagnoses of PTSD, and this diagnosis has been further confirmed after the Veteran's death by an August 2015 VA examiner.

Regarding the requirements of the in-service stressor and the link between the diagnosis and the stressor, the Board outright acknowledges that the evidence does not overwhelming support a consistent story; however, this does not hurt the claim as the evidence is evenly balanced as to whether there is a credible stressor.  To this end, the Veteran has claimed he had traumatic combat experiences when he was serving overseas in Saudi Arabia in 1991.  The Board notes that the Veteran did not have any combat medals listed on his DD Form 214.  Also, military personnel records indicate that the Veteran had an oversea tour in Germany, but it is not clear whether he was overseas in the Middle East.  

However, without further evidentiary digging, it would be difficult to conclude that he did not serve in the Southwest Asia region.  A June 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation was filled out by the Veteran and signed off on.  The Veteran's spouse (the appellant) corroborates the Veteran's statements that his father was dying in June 1991 while he was participating in Operation Desert Storm; she tried to desperately get him home so that he could see his father.  She also reiterates his statements regarding his traumatic wartime experiences.  

When considering the totality of the evidence, to include the appellant's statements and testimony, there is sufficient credible supporting evidence that traumatic events occurred during the Veteran's service which gave rise to specific PTSD symptoms and provided a basis for a PTSD diagnosis as confirmed by several psychologists.  
Although the August 2015 VA examiner prefaced that she was only able to provide an opinion for the cause of the death issue, it is clear from the entirety of her opinion that she strongly believes that the Veteran's PTSD was caused by events in service and she explains as much.  She indicates that the Veteran has as long history of treatment for severe psychiatric conditions, including PTSD which treatment providers attributed to traumatic combat experiences in Saudi Arabia in 1991.  She noted that the Veteran's symptoms included re-experiencing symptoms related to combat, avoidance of combat-related cues, emotional detachment from others, paranoid ideation and perceptions of danger, extending to auditory hallucinations with threatening content; he also had explosive anger and impaired sleep.  His PTSD symptoms were compounded by his father's death which occurred while he was serving in the Middle East.  She also noted that the Veteran was diagnosed with major depressive disorder that was assessed to be related to both his PTSD symptoms and his grief around his father's death during his deployment.  

The Board finds that the August 2015 VA examiner's opinion should be afforded the greatest amount of weight, and the evidence is at least evenly balanced as to the fact that the Veteran had PTSD (among other possible psychiatric conditions) that is due to a host of traumatic events in service.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Resolving all reasonable doubt in favor of the appellant (and the underlying Veteran), the Board concludes that the Veteran, during his lifetime, had a psychiatric disability, to include PTSD, due to traumatic events in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Cause of Death

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5 (a), 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312 (a).  Essentially, in order for service connection for the cause of the Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury or service-connected disability; and (3) medical nexus linking (1) and (2).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the first element - evidence of death - has been met.  The Certificate of Death identifies the Veteran's immediate cause of his death as shock due to renal failure due to ischemic bowel.  Respiratory failure and sepsis are also noted as contributing to the Veteran's death.

The second element - a service-connected disability - has been met.  In this decision herein, the appellant's claim for service connection for a psychiatric disorder, to include PTSD, is being granted.  Although there are other service-connected disabilities, the Veteran's psychiatric disorder is the service connected disability in question.

The third element - medical nexus regarding the cause of the Veteran's death - has been met.  In August 2015, a VA psychologist, after an extensive review of the evidence of record, opined that it is at least as likely as not the Veteran's service-connected PTSD caused or contributed to the Veteran's death.  She explained that treatment records document that the Veteran's symptoms of PTSD were chronic, severe, and associated with psychosis; his severe PTSD with secondary depressive disorder contributed to his death by overdose on benzodiazepines.  

There are no opinions of record to the contrary.  In fact, a previous VA examiner opined in August 2014 (prior to the grant of service connection for PTSD) that the Veteran's death is the direct consequence of his multiple drug overdose that lead to the medical conditions which resulted in deterioration of his renal functions, and ultimately death.

Lastly, the Board recognizes that willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind, however, is incapable of forming intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  The act of suicide is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302.

In this case, there is no reasonable adequate motive for suicide, and the Board concludes that the tragic suicide of the Veteran has resulted from his mental unsoundness, as concluded by the August 2015 VA examiner.  In fact, the examiner stated that although the Veteran denied suicidal ideation during his lifetime, clinical research supports that psychotic symptoms are associated with a greater risk of suicide.

Accordingly, service connection for the cause of the Veteran's death is warranted.

ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


